4 N.Y.2d 866 (1958)
Civil Service Forum, by Frederick Q. Wendt, Its President, et al., Appellants,
v.
New York City Transit Authority, Respondent, and Michael J. Quill, as International President of the Transport Workers Union of America, CIO, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued January 21, 1958.
Decided April 3, 1958.
Lester G. Knopping and Nathan Grossman for appellants.
Edward L. Cox, Jr., Daniel T. Scannell and Helen R. Cassidy for respondent.
John F. O'Donnell for intervenor-respondent.
Chief Judge CONWAY and Judges DESMOND, DYE, FULD and BURKE concur in decision; Judge VAN VOORHIS concurs in decision in memorandum in which Judge FROESSEL also concurs.
Judgment affirmed, with costs; no opinion.
VAN VOORHIS, J.
I concur for affirmance mainly by reason of the limited nature of this contract combined with the history of unionization of this industry while under private ownership and the presence in the contract of a clause permitting it to be cancelled by the Authority at any time.